Case 1:21-cv-02411-JGK Document 12 Filed 07/20/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE NEW YORK CITY

DISTRICT COUNCIL OF CARPENTERS 21-cv-2411 (JGK)
PENSION FUND, WELFARE FUND, ANNUITY
FUND, AND APPRENTICESHIP, JOURNEYMAN ORDER

RETRAINING, EDUCATIONAL AND INDUSTRY
FUND, TRUSTEES OF THE NEW YORK CITY
CARPENTERS RELIEF AND CHARITY FUND,
THE CARPENTER CONTRACTOR ALLIANCE OF

 

 

 

 

METROPOLITAN NEW YORK, AND THE TDs SDNY
NEW YORK CITY DISTRICT COUNCIL OF
CARPENTERS, DOCUMENT
ELECTRONICALLY FILED
Petitioners
DOC #: _
{
- against - DATE FILED: 1180 [p2gA_

 

 

 

 

PHILLIP CONSTRUCTION GROUP CORP.,

Respondent.

 

JOHN G. KOELTL, District Judge:

The petitioners should submit, by July 27, 2021, evidence that the
respondent was bound by the collective bargaining agreements at
issue. The Project Agreement submitted is unsigned and there is no
indication of what evidence the arbitrator relied upon in saying
that “{t]he uncontroverted testimony and evidence established that
the Respondent was bound to a Collective Bargaining Agreement with
the New York City District Council of Carpenters . . . [that]
became effective 4/06/2016.” Pet. Ex. G, at 2.

SO ORDERED.

Dated: New York, New York

July 19, 2021 Sr i (Geka

fom G. Koeltl
United States District Judge

 

 

 
